UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-8061


ANTONIO BRADLEY,

                Plaintiff - Appellant,

          v.

SALISBURY POLICE DEPARTMENT; BRYN MAWR, Officer; CORPORAL
UNDERWOOD; B. CATON, Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-03364-GLR)


Submitted:   March 17, 2014                 Decided:   March 27, 2014


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Bradley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Antonio    Bradley   appeals     the   district   court’s   order

dismissing     his     42   U.S.C.   § 1983    (2006)    complaint   without

prejudice.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district   court.       See   Bradley   v.   Salisbury   Police   Dep’t,   No.

1:13-cv-03364-GLR (D. Md. Dec. 13, 2013).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                        2